Public Utilities Commission, No. 00-2394r-EL-ORD. On motions to dismiss. Motions denied.
Cook, J., not participating.
On motion of Robert S. Tongren for leave to intervene or, in the alternative, notice of filing of amicus brief. Motion for leave to intervene granted.
Moyer, C.J., would accept the brief as an amicus brief.
Resnick, J., dissents.
Cook, J., not participating.
*1487On motion for leave to intervene of FirstEnergy Corporation. Motion for leave to intervene granted.
Moyer, C.J., and Resnick, J., dissent.
Cook, J., not participating.